Citation Nr: 9903700	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-45 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to an increased evaluation for paroxysmal 
auricular tachycardia (PAT), currently rated 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1964 to April 1965.

The appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that denied an 
increased evaluation for PAT (rated 10 percent).


REMAND

The regulations for the evaluation of disabilities of the 
cardiovascular system were revised, effective January 12, 
1998.  When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  A review of the record shows that the 
RO has not considered the veteran's entitlement to an 
increased evaluation under the new criteria or 38 C.F.R. 
§ 4.104, Code 7010 (1998).

The veteran underwent a VA medical examination in July 1996 
to determine the severity of his PAT, but the report of this 
examination does not indicate that recent ECG 
(electrocardiogram) or Holter monitor results were considered 
in conjunction with this examination.  A VA report of the 
veteran's treatment in March 1997 indicates that his episodes 
of heart palpitations were worsening and that he was having 
up to 5 episodes per month.  The duty to assist the veteran 
in the development of facts pertinent to his claim includes 
providing him with a thorough and contemporary medical 
examination that takes into account prior medical evaluations 
and treatment.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his PAT.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should express an opinion as 
to whether or not the veteran has 
frequent attacks of PAT and whether or 
not he has more than 4 episodes of PAT 
per year documented by ECG or Holter 
monitor.  The examiner should support his 
or her opinion by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

2.  After the above development, the RO 
should review the claim.  This review 
should reflect consideration of 
entitlement to an increased evaluation 
for PAT under the provisions of 38 C.F.R. 
§ 4.104, Code 7013, effective prior to 
January 12, 1998, and 38 C.F.R. § 4.104, 
Code 7010, effective as of January 12, 
1998.  The claim should be resolved under 
the criteria that is to the advantage of 
the veteran.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and the representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


